Reynolds, J.
(dissenting). It is my view that under the facts of this case the decision of the Unemployment Insurance Appeal Board that claimant left her employment without good cause within the meaning of section 593 (subd. 1, par. [a]) of the Unemployment Insurance Law (Labor Law, art. 18) was eminently correct. At the outset, the statement of facts as set forth in the majority opinion should be clarified. The claimant quit her job on August 30, 1961 and thereafter filed a claim for unemployment benefits on the ground that she was laid off because work was slow. This was not only found to be a willful false statement but is concededly so. The Industrial Commissioner determined that she voluntarily left her employment without good cause and denied unemployment benefits. Claimant requested a hearing before a Referee stating that she objected to the determination “ because I did not just quit, my boss didn’t want to be bothered with taking out tax.” This statement was not borne out before the Referee, and contrariwise claimant testified that she left because she would have to be off for a few weeks anyway and that she intended to quit prior to the service of the Internal Revenue levy to take care of her seven-year-old child saying ‘ ‘ I was going to quit for a little while anyway the 1st of September. I was going to quit.” Sweeping under the rug claimant’s own testimony that she quit for personal reasons, the Referee found that she quit because of the tax levy and the employer’s intent, upon instructions from the Internal Revenue Service, to withhold her entire wages to pay the amount due the Government and this constituted good cause. The Unemployment Insurance Appeal Board disagreed and overruled the Referee saying in part :
“We are not in accord with the referee’s conclusion. The employer merely conveyed to claimant information obtained from the Federal authorities. It must be assumed that if additional levies were required under the pertinent statutes to effectuate a valid lien on claimant’s future earnings, such levies would'have been duly issued and served.
‘ ‘ Claimant created the situation by permitting her delinquency to continue until such time as the Federal authorities were compelled to resort to the drastic measures which were here invoked. Her decision to leave the employment to avoid the application of her wages to the liquidation of the indebtedness was not based on good cause under the Unemployment Insurance Law.”
*335Although the board did not say so (beyond holding that the quit was not for good cause) it is obvious that its decision, in part, was based on the record which clearly shows on claimant’s own testimony that she quit for personal reasons unconnected with the Internal Revenue Service’s actions. With administrative decisions which are often incomplete and sometimes inartistically drawn, we cannot assume a rejection of this testimony as the majority is attempting to do here. True the board additionally disagreed with the Referee’s finding that her decision to leave the employment to avoid the application of her wages to the liquidation of her indebtedness constituted good cause for the quit, but this does not constitute a rejection. The majority, it would appear, is concerned that claimant was faced with the prospect of working for two weeks with all wages withheld without legal warrant. They feel that during such a period she might have been forced to go without sustenance and be unable to provide the same for her young child. But the record does not reveal evidence of any such possible deprivation, and, in fact, the only evidence is to the contrary since it appears she also had a 25-year-old son residing with her who was working as a postal employee and at least paying the rent. On the other hand, the majority chooses to minimize the fact that the debt which the Government was trying to collect was a valid and subsisting obligation incurred by claimant and that the defect in the manner of collection was one of form only, since the Government could by proper means, have succeeded in reaching claimant’s wages. The levy itself was legal (accrued wages); the direction of the Internal Revenue Service to withhold future earnings was not. In addition the majority’s opinion implies that this calamitous situation arose in part because of action or inaction on the part of the employer. When faced with the Revenue Service’s order, can it be claimed that the employer should have disregarded it or that the employer, rather than claimant who was delinquent in paying her taxes, was obligated to question and, perhaps, even litigate the validity of the Service’s directive % An examination of the record will show that the employer herein should be commended for his efforts on claimant’s behalf. Furthermore, it is clear that at the time claimant left employment she was completely unaware of the invalidity of the threatened attachment. The majority opinion holds this of no consequence because claimant’s position was later proved legally correct, but since we are examining the reason for her quitting at the time she took such action and when she admittedly was unaware of any legal defect, whether or not the attachment later proved to be in legal form is, in my view, *336immaterial, especially since the Service by proper procedure could have reached her wages in any event. If the Service’s order was illegal it should have been attacked by the claimant, by use of the appropriate legal remedies rather than by leaving employment. The present record would support a finding by the board that the alternatives claimant believed she had at the time she left employment were whether to keep working and thus rid herself of her debt to the Federal Government or quit, and evade payment of her debt by using the Unemployment Insurance Law, and that in choosing the latter course of action she left employment without good cause. Thus the majority by its decision is, in effect, establishing a rule that leaving employment is with good cause whére it was perpetrated to avoid payment of a debt because the collection process is onerous on the debtor. Unemployment insurance was intended as a substitute for a complete loss of wages forced upon an employee (see Matter of Sellers [Mays, Inc.], 13 A D 2d 204, 206). I fail to find such to be the case here, but rather I see an attempt to evade payment of a legally constituted debt. If we say that there is no good cause where there’s a quit because of a desire for higher pay, or more opportunity for promotion or because of a preference for other types of work (Matter of Davis [Catherwood], 15 A D 2d 608; Matter of Pillersdorf [Corsi], 278 App. Div. 59; Matter of Marcus [Corsi], 278 App. Div. 1037), how can we lay down a rule of law which holds that a quit is with good cause where it was perpetrated to avoid payment of a debt? By reversing as a matter of law we wduld be laying down a legal rule that, a voluntary quit is with good cause where there is an attachment or withholding of most or all of a claimant’s wages. This does not seem in harmony with our prior decisions concerning good cause and goes beyond the bounds of extreme liberalness already set in the law and in its construction. Matter of Thunelius (Catherwood) (18 A D 2d 948) is inapposite here. In that ease Thunelius was discharged because of a rule of the employer against garnishees. It did not involve a quit. In passing, there was a vigorous dissent in Thunelius by two members of this court and the case has not reached the Court of Appeals.
What constitutes ‘1 good cause ’ ’ is not defined in the statute (Labor Law, § 593) and is a question of fact for the board (Matter of Lipschitz [Lubin], 7 A D 2d 777; Matter of Karman [Lubin], 2 A D 2d 626). Our province to review factual determinations of the board is limited to determining if the record contains substantial evidence to support the decision (Labor Law, § 623; Matter of Mutual Benevolent Soc. of 1865 [Corsi], *337293 N. Y. 901; Matter of Knox [Catherwood], 18 A D 2d 1123). We may not assume the authority of the Unemployment Insurance Appeal Board by holding the issue of fact an issue of law. The board has determined as a factual matter that this was not a good quit. Considering elements in the record other than the naked attachment question (lack of any evidence, much less a claim, that she couldn’t exist for two weeks) I think the action of the majority in reversing on the law is unjustified.
The decision of the Unemployment Insurance Appeal Board should be affirmed, without costs.
Coon, Gibson and Taylor, JJ,, concur; Reynolds, J., dissents, in an opinion, and votes to affirm.
Decision of the Unemployment Insurance Appeal Board reversed, with costs to the appellant, and claim remitted to the Industrial Commissioner.